Title: From George Washington to James McHenry, 30 November 1789
From: Washington, George
To: McHenry, James


          (Confidential)
          Dear Sir,New York Novr 30th 1789.
          I have received your letter of the 14th instt—and in consequence of the suggestions contained therein, added to other considerations which occurred to me, I have thought it best to return Judge Harrison his Commission, and I sincerely hope that upon a further consideration of the Subject he may be induced to revoke his former determination & accept the appointmt.
          Mr Johnston has likewise declined his appointment of District Judge—and I have no information of Mr Potts, the Attorney, or Col⟨onel⟩ Ramsay the Marshall, having accepted their Commissions. Thus circumstanced with respect to Maryland, I am unwilling to make a new appointment of Judge for that District until I can have an assurance—or at least a strong presumption, that the person appointed will accept; for it is to me an unpleasant thing, to have Commissions of such high importance returned, and it will in fact, have a tendency to bring the Government into discredit.
          Mr Hanson is the person whom I now have it in contemplation to bring forward as District Judge of Maryland, and shall do so, provided I can obtain an assurance that such an appointment would be acceptable to him: But as I cannot take any direct measures to draw from him a sentiment on this head, I must request, my dear Sir, that you will be so good as to get for me, if you can, such information upon the subject as will enable me to act with confidence in it, and convey the same to me as soon as possible. I shall leave to your prudence and discretion the mode of gaining this knowledge. It is a delicate matter, and will not

bear any thing like a direct application, if there is the least cause to apprehend a refusal.
          I have observed in the papers that Mr Hanson has been appointed Chancellor of the State since the death of Mr Rogers. What the emoluments of this Office are—or its tenure—I know not, therefore can form no opinion how far it may operate in this matter.
          Mr Johnsons resignation came to hand too late to admit of a new appointment, and information to be given of it, before the time fixed by the Act for holding the first District Court in Maryland; however, if this had not been the case, I should hardly have hazarded a new appointment, for the reasons before mentioned, until I had good grounds to believe it would be accepted.
          Should it be found that the Office of District Judge would not be acceptable to Mr Hanson—Mr Paca has been mentioned for that appointment; and although his sentiments have not been altogether in favor of the general Government—and a little adverse on the score of Paper Emissions &ca—I do not know but his appointment on some other accounts might be a proper thing. However, this will come more fully under consideration if Mr Hanson should not wish to be brought forward—and in that case, I will thank you to give me information relative to Mr Paca.
          Mr Gusts Scott, and Mr Robert Smith of Baltimore have also been mentioned for the Office; but the age, and inexperience of the latter is, in my opinion, an insuperable objection. For however good the qualifications or promising the talents of Mr Smith may be, it will be expected that the important Offices of the general Government—more especially those of the Judges—should be filled by men who have been tried and proved.
          I thank you, my good Sir, for your kind wishes for my health & happiness—and reciprocate them with sincerity. With very great regard I am—Dear Sir Your Affecte & Obedient Servt
          
            Go: Washington
          
        